NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1



               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                      Submitted October 18, 2012*
                                       Decided October 18, 2012

                                                  Before

                                 JOEL M. FLAUM, Circuit Judge

                                 KENNETH F. RIPPLE, Circuit Judge

                                 DANIEL A. MANION, Circuit Judge

No. 12-1113

WARREN E. PARKS,                                        Appeal from the United States District
    Plaintiff-Appellant,                                Court for the Southern District of Indiana,
                                                        Indianapolis Division.
        v.
                                                        No. 1:11-cv-01623-TWP-TAB
BUTLER COUNTY ADULT
PROBATION DEPARTMENT, et al.,                           Tanya Walton Pratt,
     Defendants-Appellees.                              Judge.

                                                ORDER

        Warren Parks, an Indiana prisoner, appeals from the dismissal without prejudice of
his civil rights complaint under the “three strikes” provision of the Prison Litigation
Reform Act, 28 U.S.C. § 1915(g). The provision prohibits a prisoner from filing a civil action
in forma pauperis if he has, “on 3 or more prior occasions, . . . brought an action or appeal



        *
          The appellees were not served with process in the district court and are not participating in this
appeal. After examining the appellant's brief and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the appellant's brief and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 12-1113                                                                                 Page 2

. . . that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted . . . .” Id. We affirm.

        Parks sued Butler County’s (Ohio) adult probation department under 42 U.S.C.
§ 1983, alleging constitutional violations in connection with delays in his being brought to
trial on criminal charges. He moved at that time to proceed in forma pauperis. The district
court denied this motion and dismissed the suit because Parks had already incurred three
strikes. See Sloan v. Lesza, 181 F.3d 857, 859 (7th Cir. 1999). In reaching this conclusion, the
court relied upon a prior order from another case in the Southern District of Indiana, which
listed other dismissed suits of Parks’s that counted as strikes. See Parks v. State of Indiana,
1:08-cv-0358 (S.D. Ind. Mar. 27, 2008) citing Parks v. Hon. John Williams, 1:07-cv-1463 (S.D.
Ind. Nov. 19, 2007) (dismissed at screening under 28 U.S.C. § 1915A(b) for failure to state a
claim); Parks v. Brookville I.G.A., 1:07-cv-1369 (S.D. Ind. Jan. 24, 2008) (same); Parks v.
Brookville I.G.A., 1:08-cv-0121 (S.D. Ind. Mar. 3, 2008) (same).

        On appeal Parks disregards the instruction in our briefing order that he “address
whether the orders relied on by the district court count as strikes,” and focuses only on his
detention. We have reviewed the cited decisions and agree with the district court that Parks
has incurred strikes from at least three cases that were dismissed for failure to state a claim.
In any future civil action, Parks must alert the court to his three-strike status and prepay all
filing fees unless he can demonstrate, at the time of filing, that he is “under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g); Ammons v. Gerlinger, 547 F.3d 724,
725 (7th Cir. 2008).

                                                                                     AFFIRMED.